Citation Nr: 0432064	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
spondylitis spondylolisthesis L5-S1.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1962 to 
September 1966.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, in part, 
continued the 20 percent evaluation assigned the veteran's 
low back disability. 

The veteran also initiated an appeal of the RO's July 2001 
denial of entitlement to service connection for a left leg 
disorder, entitlement to the reopening of previously denied 
claims of entitlement to service connection for headaches, 
residuals of a head injury, and a right ankle disability, and 
entitlement to increased evaluations for residuals of a 
fracture of the right fourth toe, a scar of the right frontal 
region, and right ear hearing loss.  However, after the RO 
issued a statement of the case in response, the veteran 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
that specifically indicated he was appealing only one issue 
the RO denied in July 2001: entitlement to an increased 
evaluation for a low back disability.  Thereafter, neither 
the veteran, nor his representative submitted in a timely 
manner any other document that could be construed as a 
substantive appeal perfecting his appeal with regard to the 
remaining issues.  Since then, the RO has not certified for 
appeal, and the veteran has not offered any argument or 
evidence pertinent to, these issues.  Moreover, there is no 
indication that the veteran is of the belief that these 
issues are in appellate status.  Therefore, even though the 
RO included these issues in May 2002 and June 2002 statements 
of the case, these issues are not in appellate status and any 
failure to discuss them is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation for a 
low back disability.

2.  The veteran's service-connected spondylitis 
spondylolisthesis manifests as abnormal posture, muscle 
spasm, limitation of motion with pain, fatigue and weakness, 
radiating pain, and abnormal motor and sensory function, but 
it does not cause limitation of forward flexion of the 
thoracolumbar spine to 30 degrees, ankylosis, or more than 
moderate incomplete paralysis of the sciatic nerve.

3.  The veteran's service-connected low back disability does 
not markedly interfere with his employability or cause 
frequent periods of hospitalization thereby rendering 
impractical the application of the regular rating schedule 
standards.


CONCLUSIONS OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for spondylitis spondylolisthesis L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5295 
(2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003)); 68 Fed. Reg. 51,443 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court further held that, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-124. 

In this case, the RO initially denied the veteran's claim for 
an increased evaluation in a rating decision dated July 2001.  
Thereafter, in a letter dated July 2004, the RO acknowledged 
the veteran's claim, explained to him the evidence needed to 
substantiate that claim, notified him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  The RO explained that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, including medical records, employment records, and 
records from federal agencies, provided the veteran 
identified the sources of those records.  The RO identified 
the evidence it had already obtained in support of the 
veteran's claim. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.  

Specifically, in rating decisions dated July 2001 and 
November 2003, a letter dated April 2002, statements of the 
case issued in May 2002 and June 2002, and supplemental 
statements of the case issued in November 2003 and July 2004, 
the RO provided the veteran some of the same information 
provided in the July 2004 VCAA notice and explained the 
reasons for which his claim was denied, the evidence it had 
requested in support of that claim, the evidence it had 
considered in denying that claim, and the evidence still 
needed to substantiate that claim.  As well, the RO furnished 
the veteran the provisions governing VA's duties to notify 
and assist and the former and revised regulatory provisions 
pertinent to claims of entitlement to increased evaluations 
for diseases of the spine, including intervertebral disc 
syndrome.   

For the following reasons, any defect with respect to the 
timing of the July 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the veteran to 
perfect the appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Moreover, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B.  Duty to Assist

The RO has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including VA and private treatment records.  The RO also 
conducted medical inquiry in an effort to substantiate the 
veteran's claim by affording him a VA examination of his 
spine, during which an examiner discussed the nature and 
severity of the veteran's low back symptomatology.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record is ready for appellate 
review.   

II.  Analysis of Claim

The veteran's appeal ensues from the RO's July 2001 rating 
decision continuing a 20 percent evaluation assigned the 
veteran's low back disability, then characterized as 
lumbosacral strain with degenerative arthritis.  After the 
veteran perfected his appeal of the RO's action in this 
regard, in a rating decision dated November 2003, the RO 
recharacterized the veteran's low back disability as 
spondylitis spondylolisthesis, continued the 20 percent 
evaluation assigned that disability, granted the veteran 
service connection for decreased sensation in the left lower 
extremity associated with spondylitis spondylolisthesis, and 
assigned that disability a separate 20 percent evaluation.  

In written statements submitted during the course of this 
appeal, the veteran specifically alleges that the 20 percent 
evaluation assigned his low back disability does not 
accurately reflect the severity of his low back 
symptomatology.  He contends that his low back disability has 
worsened to the extent that it warrants a 40 percent 
evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the RO has evaluated the veteran's spondylitis 
spondylolisthesis L5-S1 as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The diagnostic 
codes pertinent to back ratings were amended while the 
veteran's appeal was pending.  Prior to the amendment, 
Diagnostic Code 5295 governed ratings of lumbosacral strains 
and Diagnostic Code 5293 governed ratings of intervertebral 
disc syndrome.  Effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome, but 
continued to evaluate that disease under Diagnostic Code 
5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective 
September 26, 2003, VA updated the entire section of the 
rating schedule that addresses disabilities of the spine.  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, 
Diagnostic Code 5237 now governs ratings of lumbosacral 
strains, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in 
supplemental statements of the case issued in November 2003 
and July 2004, the RO informed the veteran of the former and 
revised criteria for rating diseases and injuries of the 
spine, including intervertebral disc syndrome, and considered 
his claim for an increased evaluation pursuant to those 
criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 20 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine.  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  68 FR 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 FR 51,443, Note (5) (Aug. 27, 2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 FR 51,443, Note (1) (Aug. 27, 2003).  

During active service, the veteran injured his back and 
received treatment for tenderness over the sacroiliac area, 
limitation of motion, and radiating low back pain.  On 
separation examination conducted in September r 1966, 
however, he did not report any residuals of that injury and 
an examiner noted a normal clinical evaluation of the 
veteran's spine.  

Since discharge, the veteran has undergone VA examinations of 
his back and received VA and private medical care for back 
complaints.  During a VA examination conducted in August 
1988, he reported that, since the in-service back injury, he 
had not sought treatment for back complaints, but had 
experienced continual, nonradiating back pain.  The examiner 
noted normal spinal curvature, no tenderness to punch or 
muscle spasm, full range of motion, but pain on flexion, and 
no neurological abnormalities.  He diagnosed an 
intermittently symptomatic chronic lumbosacral strain by 
history.

From October 1988 to June 1990, the veteran sought VA 
outpatient treatment for back pain on four occasions.  In 
August 1990, he underwent another VA examination, during 
which he reported that he had mild to severe low back pain 
continuously.  An examiner noted no muscle spasm or 
tenderness, normal curvature, limitation of motion, a loss of 
balance when squatting, and an inability to walk on the toes 
or the inside of his feet, duck walk, and tandem walk.  The 
examiner diagnosed low back pain and limitation of motion.

From September 1991 to March 1992, the veteran continued to 
receive VA outpatient treatment for low back pain.  In May 
1992, he began to complain of radiating low back pain.  

In June 1992, he underwent a VA spine examination, during 
which he reported that he had severe lumbosacral pain daily, 
both day and night, but was able to walk up to two miles 
daily.  An examiner noted no muscle spasm or tenderness, 
flexion to 75 degrees, extension to 50 degrees, lateral 
bending on the left to 35 degrees, lateral bending on the 
right to 20 degrees, and rotation bilaterally to 25 degrees.  
The examiner indicated that the veteran could not walk on his 
toes or heels or squat, possibly due to obesity, and that he 
had pain on straight leg raising.  He noted normal sensation 
of the legs with no Babinski.  

During a VA spine examination conducted in January 1994, an 
examiner noted forward flexion to 80 degrees, backward 
extension to 10 degrees, flexion to the left to 20 degrees, 
flexion to the right to 15 degrees, rotation to the left to 
20 degrees and rotation to the right to 15 degrees.  He also 
noted normal motor strength and deep tendon reflexes, marked 
muscle spasm, and a positive straight leg raise at 10 degrees 
on the left and 20 degrees on the right.  The examiner 
diagnosed decreased range of motion of the lumbar spine.

During a VA scars examination conducted in May 2000, the 
veteran reported good bowel and bladder control, an ability 
to stand, sit and lie down, including on his side, for 10 
minutes, a flare-up of back symptoms once monthly that caused 
him to lose work, back stiffness in the morning, and pain in 
the paraspinal and left leg posterior areas.  He indicated 
that he took medication for his pain, which decreased the 
amount of back symptoms that manifested, but did not use any 
ambulatory aids and had never undergone surgery.  The 
examiner noted flexion to 75 degrees, extension to 25 
degrees, lateral bending bilaterally to 30 degrees, rotation 
bilaterally to 30 degrees, deep tendon reflexes of 2+ in all 
extremities, no decrease in lower extremity muscle strength, 
and good proprioception, vibratory and pinprick sensation.  
The examiner indicated that the veteran's lumbosacral spine 
degenerative joint disease produced pain, which caused mild 
functional impairment.

From 2000 to 2002, the veteran sought private chiropractic 
care for left low back pain.  In January 2002, he saw Don R. 
Hess, M.D., a private physician, for various medical 
complaints including worsening chronic back pain with 
sciatica in the left leg.

During a VA examination conducted in March 2003, the veteran 
reported sharp back pain that radiated to his left hip, thigh 
and knee and flared up two to three times weekly for several 
hours.  He indicated that he was careful in choosing 
employment given that his back disability precluded him from 
lifting, pushing, and pulling weighty items.  The examiner 
noted that the veteran was 5 foot, 11 inches, weighed 296 
pounds, had abnormal posture, was flexed forward, had a 
normal, but unsteady gait, favored his left knee, but had 
recently had a knee replacement, and had pain that radiated 
down the left buttock to the knee on palpation and during 
flexion and extension, muscle spasm, and tenderness across 
the paraspinous muscles and along the spinous processes L5 
and S1.  The examiner also noted that the veteran had pain on 
straight leg lift, radiculopathy down the back to the buttock 
and knee, flexion to 35 degrees, extension to 17 degrees, 
right lateral flexion to 60 degrees, left lateral flexion to 
68 degrees, rotation bilaterally to 15 degrees, pain, fatigue 
and weakness on all movements, no lack of endurance, 
incoordination or ankylosis, abnormal motor function, muscle 
strength of 4 or 5 in the upper and lower legs, abnormal 
sensory function, decreased sensation in the shins and the 
sole of his left foot, right knee and ankle and left ankle 
reflexes of 1+, and no left ankle reflex.  The examiner 
indicated that a change of diagnosis from lumbosacral strain 
to spondylitic spondylolisthesis at L5-S1 was warranted.  He 
indicated that, due to this disability, the veteran's ability 
to work and engage in daily activities was affected by the 
fact that he felt pain on kneeling, bending forward, heavy 
lifting and working about his head.  

The above evidence establishes that the veteran's service-
connected spondylitis spondylolisthesis manifests as abnormal 
posture, muscle spasm, limitation of motion with pain, 
fatigue and weakness, radiating pain, and abnormal motor and 
sensory function.  Since the veteran filed his claim for an 
increased evaluation, his spondylitis spondylolisthesis has 
caused greater limitation of motion.  However, thus far, it 
has not been shown to cause limitation of forward flexion of 
the thoracolumbar spine to 30 degrees, ankylosis, or more 
than moderate incomplete paralysis of the sciatic nerve.  
Accordingly, an evaluation in excess of 20 percent may not be 
assigned pursuant to the former or revised criteria for 
rating diseases and injuries of the spine.  Moreover, because 
no medical professional has indicated that the veteran's 
service-connected low back disability includes disc 
involvement, an evaluation in excess of 20 percent may not be 
assigned under the former or revised criteria for rating 
intervertebral disc syndrome.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's spondylitis 
spondylolisthesis.  The record does not show that this 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Rather, according to the veteran, it merely precludes his 
ability to perform certain tasks.  Given this fact, the 
veteran is forced to choose his employment wisely.  The 
record also does not show that this disability necessitates 
frequent periods of hospitalization, or that it otherwise 
renders impracticable the application of the regular 
schedular standards so as to warrant assignment of an extra-
schedular evaluation.  Rather, according to the veteran and 
the medical evidence of record, this disability has 
necessitated outpatient back treatment only.  The veteran has 
never undergone back surgery.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 20 percent for spondylitis 
spondylolisthesis L5-S1 is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



